Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 1 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25666




                 Exhibit 1-))
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                  Evidence Packet P.0605
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 2 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25667




                                                       Evidence Packet P.0606
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 3 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25668
                              November 13, 2019                          72

1      APPEARANCES:

2

3      FOR PLAINTIFF:

4      ARIAS SANGUINETTI WANG & TORRIJOS, LLP
       BY: EUGENE FELDMAN, ESQ.
5      6701 Center Drive West, #1400
       Los Angeles, California 90045
6      310.844.9696
       Eugene@aswtlawyers.com
7

8      FOR DEFENDANT:

9      MCDERMOTT WILL & EMERY
       BY: KERRY SCANLON, ESQ.
10     BY: JULIE H. MCCONNELL, ESQ.
       500 North Capitol Street, NW
11     Washington, DC 20001-1531
       202.756.8317
12     Kscanlon@mwe.com

13

14     ALSO PRESENT:    MICHAEL SANTY, VIDEOGRAPHER

15

16

17

18

19

20

21

22

23

24

25


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                       Evidence Packet P.0607
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 4 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25669




                                                       Evidence Packet P.0608
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 5 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25670




                                                       Evidence Packet P.0609
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 6 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25671
                                   November 13, 2019                      78

1          Q.    Since 2009?

2          A.    Mm-hmm.

3          Q.    So that was a problem that started when?

4          A.    With pregnancy.

5          Q.    When?

6          A.    With pregnancy.

7          Q.    Okay.     So in 2009, roughly?

8          A.    Mm-hmm, yes.

9          Q.    And what's the name of the doctor you saw for

10     that?

11         A.    Well, since it was pregnancy related, it was

12     the OB-GYN that was attending me during pregnancy.

13         Q.    And was that a man or woman?

14         A.    A woman -- woman.

15         Q.    And did you continue to see her after --

16         A.    No, after the delivery, no.

17         Q.    Okay.     So --

18         A.    It was a regular doctor.

19         Q.    You saw a regular doctor for high blood

20     pressure after that?

21         A.    Yes.    It was controlled after the delivery, but

22     then it came back with the second pregnancy.      It came

23     back with the third pregnancy, so it's on and off.       I

24     can control it with medication or exercise and losing

25     weight.


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
                                                        Evidence Packet P.0610
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 7 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25672
                               November 13, 2019                         79

1          Q.   So when you had your daughter, your second

2      child, you experienced some high blood pressure again?

3          A.   Yes.

4          Q.   And did you see your OB-GYN at that time?

5          A.   Yes, sir.

6          Q.   And that was around 2011?

7          A.   Correct.

8          Q.   And then your third child, is that a boy or

9      girl?

10         A.   A boy.

11         Q.   A boy.     Same thing happened?

12         A.   Mm-hmm.

13         Q.   And you saw your OB-GYN for high blood

14     pressure?

15         A.   Yes, sir.

16         Q.   Other than those three times connected with

17     your pregnancies, did you see any other doctors since

18     2009 for high blood pressure?

19         A.   No.    I have seen the -- doctor -- a regular

20     doctor for physical exams, and you know, also

21     blood-related high -- high blood pressure before I got

22     pregnant with my third.

23         Q.   Okay.     But that was -- so that was between

24     pregnancies?

25         A.   Mm-hmm.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                       Evidence Packet P.0611
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 8 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25673
                                November 13, 2019                        80

1          Q.    You had high blood pressure?

2          A.    Mm-hmm.

3          Q.    And were you prescribed any medication for

4      that?

5          A.    I opted not to take medication.     I lost weight

6      and I had an exercise routine, and that controlled the

7      high blood pressure.

8          Q.    Okay.     And other than high blood pressure, you

9      know, since 2013 or so, have you had any other health

10     issues?   I mean I -- when I say "issues," I know you

11     were pregnant couple times or at least one time since

12     then, but any health problems that required you to see a

13     doctor?

14         A.    No, not that I recall.

15         Q.    Okay.     So you'd been relatively healthy then?

16         A.    Correct.

17         Q.    Is that right?

18         A.    Yes.

19         Q.    And you consider yourself a healthy 39-year-old

20     woman today?

21         A.    Pretty much.

22         Q.    And that's been true for the past six or seven

23     years?

24         A.    Yes.

25         Q.    Okay.   Was -- was meeting the new man in your


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                       Evidence Packet P.0612
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 9 of 49 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25674




                                                       Evidence Packet P.0613
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 10 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25675
                                November 13, 2019                         86

 1               (Exhibit 2 was marked for identification.)

 2         Q.    Have you ever seen this document that's marked

 3     Exhibit 2 to your deposition that's been placed in front

 4     of you?

 5         A.    Yes.

 6         Q.    When did you see it?

 7         A.    It was the report given to me to diagnose my

 8     child with autism.

 9         Q.    And it was -- the evaluation was March 21,

10     2012, correct?

11         A.    Correct.

12         Q.    And how did you -- how was it that you ended up

13     at this particular clinic or the psychologist Larissa

14     Tarry?

15         A.    It -- everything back then was -- any

16     evaluation or assessment of possible disability is --

17     was done through Regional Center of the East Bay.       So

18     they told me you need to come this day, you'll have this

19     assessment.      And I showed up, and that's how it was.

20         Q.    Who was -- who said that it had to be through

21     the regional center; who said that?

22         A.    My pediatrician referred us to regional center.

23         Q.    Okay.    And was this covered by some kind of

24     insurance or who -- who paid for it?

25         A.    State funded.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0614
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 11 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25676




                                                        Evidence Packet P.0615
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 12 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25677




                                                        Evidence Packet P.0616
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 13 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25678
                               November 13, 2019                          101

 1     sometimes try to redirect him if it was something that

 2     you didn't think he should be asking for or if it was

 3     something he was asking for repeatedly.        Did you tell

 4     them about that as well?

 5         A.    Yes.

 6         Q.    Okay.    And did you practice that yourself; that

 7     technique of ABA therapy?

 8         A.    Yes.

 9         Q.    Okay.    How close is the relationship between

10     your son and your mom?

11         A.    Very close.

12         Q.    And when you moved -- well, since 2010, has she

13     worked outside the home?

14         A.    Like in another city or another --

15         Q.    No.    Just -- did she have a job?

16         A.    Yes.

17         Q.    Did she -- you mentioned she was cleaning at

18     some point?

19         A.    Yes.    She still does.

20         Q.    She still does that?

21         A.    Yes.

22         Q.    Okay.    And your brother was employed.    Is that

23     right?

24         A.    Yes.

25         Q.    You mentioned that.       And was his wife employed


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                         Evidence Packet P.0617
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 14 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25679




                                                        Evidence Packet P.0618
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 15 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25680




                                                        Evidence Packet P.0619
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 16 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25681
                                November 13, 2019                            120

 1         A.    Mm-hmm.

 2         Q.    And then it says, "while he's sometimes

 3     initially non-complaint with requests, he is easily

 4     redirected and will follow adult directions."

 5               Do you see that?

 6         A.    Mm-hmm.

 7         Q.    Did you -- did you contest that conclusion?

 8         A.    No, because that pretty much says what I stated

 9     before that, you know, he would be noncompliant or

10     defiant but then redirected to follow direction.

11         Q.    Well, it says "while he is sometimes initially

12     noncompliant."      That means not all the time, but some of

13     the times, he'd be initially noncompliant and then it

14     says he is easily redirected and will follow adult

15     directions.      So you agreed with that, right?

16         A.    Well, like I said, that's the observation they

17     made at school, so yeah.

18         Q.    Well, you just said that this expressed your

19     view.

20         A.    At home, yes.

21         Q.    Okay.     So you agree with this conclusion that I

22     just read from this paragraph, right?

23         A.    Yes.

24         Q.    That he was acting that way?       Okay.

25               And in -- in fact, at the end of this, this


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                            Evidence Packet P.0620
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 17 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25682
                               November 13, 2019                         132

 1         Q.     And that relates to something that was a

 2     baseline level that was taken as of December 2013,

 3     correct?

 4         A.     Correct.

 5         Q.     And then by 2016, if you go down a couple of

 6     paragraphs, three years later or not quite three years

 7     later, but in 2016 in January, he had made enough

 8     progress that there was a goal as -- as described here

 9     that he -- there would be an absence of yelling, crying,

10     aggression, and flopping in 80 percent of the

11     opportunities they presented to him, correct?

12         A.     Correct.

13         Q.     That was the goal?

14         A.     Yes.

15         Q.     And he had made progress toward that goal,

16     hadn't he?

17         A.     Yes.

18         Q.     So he had gotten a lot better from where it was

19     in 2013, right?

20         A.     Correct.

21         Q.     And was your experience with him at home that

22     -- back in 2013 that he -- that that -- was that

23     consistent with your experience; what this report says?

24         A.     Yes.

25         Q.     Okay.   All right.   So when you told me


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0621
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 18 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25683
                               November 13, 2019                         133

 1     yesterday in your deposition that -- when you tried

 2     using DAS in 2013 when you went back in November,

 3     remember, for your family visit, and that he had

 4     meltdowns?   That's what you testified to?

 5         A.    Yes.

 6         Q.    That was right during the time when he was

 7     having that kind of reaction to everything when he

 8     didn't get his way, right?    Correct?

 9         A.    Yes.

10         Q.    Okay.   And in fact, this December 13th is two

11     months after he went to Disney, right?      Almost the same

12     time, but it was a little bit later, right?

13         A.    Correct.

14         Q.    Okay.   What -- you mentioned yesterday that he

15     was -- you went on ten to 15 rides when you went to

16     Disney the first time on Memorial Day, and that was just

17     you, your husband, and your son -- was your daughter

18     there?

19         A.    Yes.

20         Q.    So the four of you; this was a test visit you

21     talked about, right?

22         A.    Yes.

23         Q.    Which rides were they; the ten to 15 rides you

24     went on, which rides were they?

25         A.    I don't recall, sir.


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0622
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 19 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25684
                                  November 13, 2019                         137

 1                MR. SCANLON:

 2         Q.     Can you answer my question, please?       Is it your

 3     testimony that someone who is -- whose effective age in

 4     terms of remembering things and communicating is a

 5     year-and-a-half old could remember after a single visit

 6     the ten or 15 rides they went on when he comes back four

 7     or five months later.       Is that your testimony?

 8         A.     Yes.

 9         Q.     Okay.   So but you don't have any way of knowing

10     whether he remembered them, do you, because you don't

11     recall what those rides are?

12         A.     No, I don't.

13         Q.     And you don't know whether he knew, because you

14     didn't know what the order was or what the rides were,

15     correct?

16         A.     No.

17         Q.     Let's take a break.       Ten minutes.

18                MR. FELDMAN:     Sure.

19                THE VIDEOGRAPHER:     Watch the mike.    The time is

20     10:37.     We're off the record.

21                 (Break taken.)

22                 THE VIDEOGRAPHER:       The time is 10:52, and we're

23     on the record.

24                 MR. SCANLON:

25         Q.      Just before we took a break, I just want to


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                           Evidence Packet P.0623
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 20 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25685
                                 November 13, 2019                        149

 1         A.     No.

 2         Q.     And do you remember anything about what

 3     happened on the first day of that three-day visit?

 4         A.     If I'm not mistaken, I believe it was --

 5         Q.     Well, before you answer, can you -- just give

 6     me this.    Tell me what your level of recollection was as

 7     to what happened.       I know you probably can tell me the

 8     people who were there.       But in terms of where you went,

 9     whether -- how long you were there, what time you

10     arrived, what rides you went on, if any, do you remember

11     any of that?

12         A.     No, nothing.

13         Q.     Nothing?

14         A.     No.

15         Q.     Of any of that?

16         A.     No.

17         Q.     Okay.     What about the second day?

18         A.     No.   Pretty much the same.    I don't -- I don't

19     have recollection.

20         Q.     You don't have any recollection?

21         A.     Huh-uh.

22         Q.     What about the third day?

23         A.     I think the third day was the hardest day

24     behavior-wise for my son, so I -- I kind of remember

25     that that was hard.      But no recollection as to -- the --


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                         Evidence Packet P.0624
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 21 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25686
                               November 13, 2019                         150

 1     the rides or timeframe.

 2         Q.    Okay.    And so you don't recall how many rides

 3     you went on any of those days, right?

 4         A.    No.

 5         Q.    Do you know how Disneyland is organized?

 6         A.    No, sir.

 7         Q.    Like do you know whether there's one park or

 8     two parks or three parks or four parks?      Do you know

 9     anything like that?

10         A.    Well, from my first visit in May, I knew there

11     was two parks.     It was the Disneyland and the California

12     Adventure.

13         Q.    Okay.

14         A.    Yeah.

15         Q.    Okay.    But do you remember when you went back

16     in November, which one of those you went to on any of

17     the days?

18         A.    No.   Again, for the second visit, we had the

19     hopper pass, so I don't recall which one I went in

20     first.

21         Q.    Right.

22         A.    But I -- I visited both parks.

23         Q.    Okay.    But you don't remember any specifics?

24         A.    No, sir.

25         Q.    About which rides you went on; you don't


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0625
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 22 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25687
                               November 13, 2019                         153

 1         A.    Correct.

 2         Q.    Okay.   And did you drive to get there?

 3         A.    Yes.

 4         Q.    And you drove back afterwards too?     I think I

 5     asked you about the trips down in -- in May.      I'm not

 6     sure if I asked you that, but were the trips about the

 7     same as you described yesterday?

 8         A.    Yes, sir.

 9         Q.    Okay.   Both to and from?

10         A.    Yes.

11         Q.    And whose car did you go in?

12         A.    In our car.

13         Q.    In your -- in the car you described to me?

14         A.    Yes.

15         Q.    Okay.   Did you drive or did your husband drive?

16         A.    No.

17         Q.    Or did you both drive?

18         A.    He drove.

19         Q.    The entire time?

20         A.    Yes.

21         Q.    Okay.   And did you stop anywhere along the way?

22     Did you -- did you -- was this a trip where you went

23     down there to do this or did you stop in any other

24     cities or go to any other places as part of this trip in

25     November?


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0626
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 23 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25688




                                                        Evidence Packet P.0627
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 24 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25689
                                  November 13, 2019                          159

 1         Q.    Okay.    So what's the problem with that?

 2         A.    Well, it was a new system.      We didn't know.      It

 3     was completely different from what he had experienced in

 4     May.

 5         Q.    Right.     And do you know anything about why they

 6     changed their system between May and November?

 7         A.    I heard it on the news.

 8         Q.    There was abuse and misuse of the system,

 9     right?

10         A.    Correct.

11         Q.    By people who were basically pretending to have

12     a disability, and they were abusing the system.          And

13     Disney could not demand medical proof of that.          You

14     heard that, didn't you?

15         A.    Not that part.      I just heard that there was

16     abuse of the system.

17         Q.    Okay.    Okay.    And they had to change the system

18     so they would no longer give everybody immediate access

19     whenever they wanted it, right?

20         A.    Correct.

21         Q.    And do you have any information to -- yourself,

22     do you personally have any information that there wasn't

23     abuse at the system that required that to be changed?

24         A.    I'm sorry.       Can you ask that again?

25         Q.    Right.     Do you have any information that that


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                            Evidence Packet P.0628
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 25 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25690
                                 November 13, 2019                       160

 1     -- that Disney was not doing this for legitimate

 2     reasons; that they're -- that -- do you have anything to

 3     challenge Disney's conclusion that this was abuse and

 4     they had to change it?

 5         A.    No, I don't have any information.

 6         Q.    Okay.   Okay.    So you don't think that the --

 7     the fact that they changed the system is evidence of any

 8     bad faith or -- on their part, do you?

 9         A.    I don't -- I don't know what -- I mean --

10         Q.    You don't -- you don't think that, do you?

11         A.    No.

12         Q.    Okay.   And so if they had to change the system

13     because the prior system was not sustainable, it was

14     being abused and it was affecting everybody in a

15     negative way and they adopted this new system, you would

16     admit, would you not, that the new system still meant

17     you did not have to stand in the regular line, right?

18     You could go and do other things while you waited for

19     your return time, correct?

20         A.    Correct.

21         Q.    You understood that, right?

22         A.    Yes.

23         Q.    And you also understood that you could use fast

24     pass in addition to this DAS pass as another way of

25     getting times when you would not have to stand in a


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                        Evidence Packet P.0629
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 26 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25691
                               November 13, 2019                         162

 1         Q.    Okay.

 2         A.    But it wasn't like early in the morning, for

 3     sure.

 4         Q.    It was not?

 5         A.    It was not.

 6         Q.    And some of those popular rides, those fast

 7     passes are going to be gone later in the day, right?

 8         A.    Right.   Learn the hard way.

 9         Q.    And you don't blame Disney for that, do you?

10         A.    No.

11         Q.    Okay.    So but are you also aware that with a

12     DAS card that the time, your return time, is the posted

13     wait time minus ten minutes.     Did you understand that?

14         A.    No.

15         Q.    You didn't.    So how did you -- what was your

16     understanding under the DAS system when you went in

17     November, the second time to Disney, what was your

18     understanding in terms of when the return time would be

19     determined?

20               Like if you go and get a return time, how did

21     they determine when the time was that you could come

22     back and get on the ride?

23         A.    I believe there was just one kiosk in each

24     park, and when we approached the kiosk, they -- they

25     asked me what ride I wanted.     And I told them, okay.    I


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0630
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 27 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25692
                                November 13, 2019                        167

 1         A.    Mm-hmm.

 2         Q.    And that's -- in every one of these cases, they

 3     took the wait time, subtracted ten minutes, and -- and

 4     then that was your return time.      And if it was like when

 5     the wait time was only five minutes, they -- you could

 6     go on it right away.

 7         A.    Right.

 8         Q.    Right?    So do you see that this is -- this

 9     shows you how you -- your return time was always ten

10     minutes less than the posted wait time, right?

11         A.    Mm-hmm.

12         Q.    Okay.     And you have to say yes.

13         A.    Yes.

14         Q.    Okay.     And during those -- during that time,

15     and in fact, your return time was always fairly soon

16     after the time they gave you this time, right?      Wouldn't

17     you agree with that?

18         A.    Yes.

19         Q.    Okay.     And during that time, your husband --

20     you go on one ride, he could have gone to the kiosk to

21     get the next one.      And you could have gone with your son

22     to the bathroom, to get something to eat, to watch a

23     parade, to do anything.

24               You could have gone -- you could have gone on

25     another ride immediately as long as it was a 15-minute


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0631
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 28 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25693
                                November 13, 2019                        168

 1     time or less because they would waive you in, correct?

 2         A.    Mm-hmm.

 3         Q.    You have to say yes.

 4         A.    Yes, yes.

 5         Q.    Okay.     So what's the problem with this system?

 6     Even though it was different from the one before,

 7     wouldn't you agree that it's still a reasonable system

 8     because you would never have to take your son in the

 9     regular line and wait there.

10               You know, you saw people queuing in line,

11     right?   Including families with children, right?

12         A.    Yes.

13         Q.    And if you have a two year old or a four year

14     old or a six year old, that's not easy, necessarily, for

15     them even if they don't have autism, right?

16         A.    Correct.

17         Q.    Okay.     They had to stand in line.   That's

18     something you never had to do with this DAS pass, right?

19     You could go do something else for this short period of

20     time until the return time came up, correct?

21         A.    Correct.

22               MR. FELDMAN:     Counsel, you asked her a

23     question, and you didn't let her give an answer.

24               MR. SCANLON:     What question did I ask her?

25               MR. FELDMAN:     You said "what's wrong with this


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0632
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 29 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25694
                               November 13, 2019                         170

 1         Q.     Okay.   So you didn't split up?

 2         A.     No, we didn't.

 3         Q.     You all went back there?

 4         A.     Yes, I believe so.

 5         Q.     And you -- you agree with me that if only he

 6     had gone back, for example, you could have done

 7     something with your son so that he didn't have to

 8     traipse back to the -- to the -- one of the kiosks,

 9     right?

10         A.     Yes.

11         Q.     Okay.   And it looks like you went on five rides

12     on -- well, the first day you got this was the 15th.       So

13     it looks like you went on five rides that day at around

14     9:50, then 2:35, then 3:05, and 3:30, and then 7:35.

15                And then it -- you can tell me if you -- you

16     said you didn't really recall, but it appears that the

17     next three were the next day.     Because you wouldn't have

18     gone on a ride with your son at 11:53 at night, would

19     you?

20         A.     No.

21         Q.     So does that --

22         A.     I --

23         Q.     Does that suggest to you that you came back the

24     next day and went on a ride at 11:53 a.m., in the

25     morning?


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0633
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 30 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25695
                                November 13, 2019                         174

 1     right?

 2               (The witness nods.)

 3         Q.    And you -- somebody went and got both of these

 4     return times from the kiosk, right?

 5         A.    Yes.

 6         Q.    But you said you didn't have to use these

 7     because your family waited in the regular line in -- in

 8     Space Mountain, and it was 45 minutes.        And then when

 9     you got to the front, they allowed you to get in front

10     with them?

11         A.    I believe so, yes.

12         Q.    Okay.   So -- so even though you went and got

13     these return times, you didn't actually use them because

14     you didn't need them, right?

15         A.    No.

16         Q.    Okay.   So what's your complaint about DAS,

17     given those two rides and what you've just testified?

18     Because you were able to get on the ride.        You could

19     have either gone right in --

20               MR. FELDMAN:    Counsel, can you let her answer

21     the question?     Instead of just this endless recitation

22     on your part?

23               (Simultaneous colloquy.)

24               MR. SCANLON:    I'm asking --

25               (Simultaneous colloquy.)


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0634
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 31 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25696
                                November 13, 2019                         176

 1         A.    Because the previous day was a lot of walking

 2     to go get this, that I decided just to give up on -- on

 3     getting this.

 4         Q.    I see.     But the previous day, you used it to go

 5     on six different rides, correct?

 6         A.    Correct.

 7         Q.    And that prevented you from having to wait in

 8     the regular standby line when you -- when you used DAS

 9     in that way, didn't it?

10         A.    Yes.

11         Q.    Okay.    And you would agree, would you not, that

12     if you can go on a ride without getting in that regular

13     standby line is a big benefit, right?

14         A.    No.    Not for my child.

15         Q.    So you'd rather have your child stand in the

16     line?

17         A.    No.

18         Q.    So it's much easier for your child to avoid

19     standing in the regular line that snakes all the way

20     around for 30 minutes or more, right?

21         A.    Yes.

22         Q.    And -- and just being able to go on when the

23     return time arrives, correct?        That's a lot easier than

24     standing in the regular line, isn't it, for your child?

25         A.    Yes.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0635
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 32 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25697
                                   November 13, 2019                      177

 1         Q.     So your complaint about DAS boils down to

 2     having to walk to the kiosk, right?

 3         A.     Mm-hmm.

 4         Q.     That's what you're really complaining about,

 5     right?

 6         A.     At that time when we visited, it was a lot of

 7     walking.

 8         Q.     Right.    But that's what -- basically, that's

 9     what you complained about the system was?

10         A.     A lot of back and forth, yes.

11         Q.     Okay.     And that's why you filed a federal

12     lawsuit; because you had to go to the kiosk?

13         A.     No, I told you it was because it was a very

14     traumatic experience for my family.        It was really hard

15     on us, all of us.

16         Q.     But it -- what was hard was walking to the

17     kiosk.     That's what you're complaining about?

18         A.     A lot of the meltdowns my son had was because

19     of the back and forward, yes.

20         Q.     Well, he had meltdowns any time at that age

21     when he didn't get he wanted.        We've already covered

22     that, correct?

23         A.     Okay.     Yes.

24         Q.     Right?    So why would you blame Disney for

25     something that happened every other place in his life,


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
                                                         Evidence Packet P.0636
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 33 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25698
                                November 13, 2019                        178

 1     whether it's home or school; whenever he didn't get a

 2     preferred activity, he'd have that kind of a reaction?

 3     Why would you blame Disney?

 4         A.    It was a different experience from the first

 5     visit.

 6         Q.    Well, of course.     But you would agree that

 7     anybody would prefer to go on a ride with no wait

 8     whatsoever, right?      Do you know anybody on the planet

 9     that would not prefer that to a different system?

10         A.    No.

11         Q.    Right.     So the ability to go to a ride and get

12     on immediately, which is what you were able to do with

13     the DAS system, that was like the best possible thing in

14     the world, right?

15         A.    Correct.

16         Q.    Right.     And then when Disney had to change that

17     because of the abuse, they came up with a different

18     system.   But it still gave you a significant advantage

19     over everybody else who had to wait in line, didn't it?

20         A.    Well, yeah.     He's not standing in line.

21         Q.    Right.     And that's a significant advantage over

22     everybody else who had kids, right?

23         A.    Yes.

24         Q.    Okay.    Let's take another quick break.

25               THE VIDEOGRAPHER:     The time is 11:39, and we


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0637
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 34 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25699




                                                        Evidence Packet P.0638
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 35 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25700
                                November 13, 2019                        180

 1         A.    About 20 to 25 minutes long, yes.

 2         Q.    No.    You said 25 minutes, not 20 to 25.

 3         A.    Oh, okay.

 4         Q.    So let's mark this as the next exhibit.

 5               (Exhibit 8 was marked for identification.)

 6         Q.    So if you look at this document, and please

 7     turn to the last page.      And you signed these -- you

 8     signed this verification that these answers to our

 9     questions, that's what an interrogatory is, just a fancy

10     word for questions.      That your answers were true.     Under

11     penalty of perjury that they were true and correct,

12     right?

13         A.    Correct.

14         Q.    And you signed this document after reading it,

15     right?

16         A.    Yes.

17         Q.    Okay.    And if you look at the answer on page

18     ten to the question about the accommodations you

19     received, this was 8A.      The answer was eight, and the

20     subpart was 8A.      And it's on page ten.

21               And it says:     Lines were around 20 -- this is

22     on line -- starting on line three.

23               "Lines were around 25 minutes, so we tried

24     waiting in them, and the family members took turns

25     helping to occupy the kids."


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0639
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 36 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25701
                                November 13, 2019                        181

 1               Then you go on to talk about the second day.

 2     So does that -- that's where you said the lines were --

 3     were around 25 minutes, right?

 4         A.    8A, you said?

 5         Q.    It's on -- it's on page ten in the -- in the

 6     continuation in answer 8A.      It's not the beginning of

 7     8A, but it's in the middle of 8A.

 8         A.    Oh.

 9         Q.    On line three on page ten of this document.

10     Line -- the line number's over on the left-hand column.

11               MR. FELDMAN:     Where it says "lines were around

12     25 minutes"?

13               MR. SCANLON:

14         Q.    Do you see that?

15         A.    Yes.

16         Q.    Okay.    So -- so you stood in the regular lines

17     without problems for 25 minutes each line, around

18     25 minutes.      And you also described that waiting as

19     short and bearable, didn't you?

20               Not in this document, but in the complaint.

21     When you filed the complaint in this case, you described

22     that wait, the 25-minute wait in the regular line, as

23     short and bearable, right?

24         A.    Right.

25         Q.    Okay.    And so do you know -- these were


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0640
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 37 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25702
                                November 13, 2019                         183

 1         Q.      Okay.   So -- so if -- if the rides that you

 2     were interested in going on were 25 minutes or less, you

 3     could have stood in the regular line, and -- and gone

 4     through a line.      Or if they were 35 minutes or less, you

 5     could have gotten a DAS return.

 6                 Then your -- your return time would have been

 7     25 minutes later, right?      And so then the wait would

 8     have been 25 minutes, but it wouldn't have been in line.

 9     You could have done -- gone to another ride.       You could

10     have gone and gotten something to eat.        You could do

11     anything, right?

12               MR. FELDMAN:     Objection.   The question is

13     compound.

14               MR. SCANLON:

15         Q.    Okay.     Do you understand what the question is?

16         A.    Can you summarize it?     It's --

17         Q.    Sure.     What I'm trying to say is that because

18     you've testified that you were able to wait in line on

19     the first day for around 25 minutes, then if a ride had

20     a -- had a -- a wait time of 25 minutes or less, you

21     would have been able to stand in the regular line and

22     get on the ride, right?

23         A.      Yes.

24         Q.      What you were concerned about, I assume, was

25     rides that were an hour- or two-hour wait, right?


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                         Evidence Packet P.0641
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 38 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25703




                                                        Evidence Packet P.0642
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 39 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25704




                                                        Evidence Packet P.0643
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 40 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25705
                               November 13, 2019                         223

 1         Q.     And how often does the ABA staff come?

 2         A.     My son receives 20 hours a week, so his

 3     schedule is 8:30 to 12:30.     Fridays is the longer day,

 4     which they can come for a p.m. session or afternoon

 5     session.     My daughter receives 30 hours a week, so she

 6     has a little more coverage.       And Tuesdays and Thursdays

 7     are her longer days.

 8         Q.     Okay.   You answered one of the supplemental

 9     interrogatory answers that one of the trips you took

10     after the first set of interrogatories was you went to

11     Las Vegas?

12         A.     Yes.

13         Q.     Is that about a nine- or ten-hour drive from

14     here?

15         A.     Yes, roughly.

16         Q.     And you drove there?

17         A.     Yes, sir.

18         Q.     And drove back?

19         A.     Yes, sir.

20         Q.     With your son and daughter?

21         A.     Yes.

22         Q.     Was anybody else in the car?

23         A.     No, it was just my husband and the two kids.

24         Q.     And what did you do in Las Vegas?

25         A.     Oh, we stayed at the pool.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0644
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 41 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25706
                                  November 13, 2019                        237

 1         A.    Right.

 2         Q.    Did you just research it online or something?

 3         A.    No, my nephews back in middle school and high

 4     school participated in band, in the school band.           And

 5     Disney has, I guess, a program where every two years

 6     they do a concert of all the schools that want to

 7     participate.      And they sell the tickets for extended

 8     family, and that's how we purchase our tickets.

 9         Q.    That -- they were there at the time you were

10     there or they just got these tickets because of the band

11     connection?

12         A.    It was the band connection, and you could use

13     the tickets up to for a year, I think.

14         Q.    Oh, I see.       Okay.   And did you get them at a

15     discount?

16         A.    Yes.

17         Q.    Or did you get them for free?

18         A.    No, no, no.      At a discount.    I think it was

19     like 20 or $30 cheaper.

20         Q.    Okay.    Okay.    And did you have any contracts

21     with Disney when you went there?        Did you have any

22     contracts that you engaged with at Disney?

23         A.    No.

24         Q.    Okay.    Did you buy any -- other than food, did

25     you buy any Disney products when you were there?


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                          Evidence Packet P.0645
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 42 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25707
                                November 13, 2019                        245

 1     blaming Disney for the fact that your son has a history

 2     of meltdowns --

 3         A.    No.

 4         Q.    -- over his -- over his life, right?

 5         A.    No.

 6         Q.    Over -- well, he has done -- had meltdowns at

 7     school, right?

 8         A.    Yes.

 9         Q.    Okay.    And he has meltdowns in other aspects of

10     life, right?

11         A.    Right.    And at school his meltdowns are -- are

12     different.      And he goes from flipping a table, a desk, a

13     chair to -- try to physically harm somebody else, like

14     throwing a punch or throwing a slap.

15         Q.    Okay.    And how many meltdowns did he experience

16     at Disneyland -- and let's -- let's talk about the

17     November visit.

18         A.    I don't recall the exact number, but it was a

19     fairly amount.      I don't know, six, eight.

20         Q.    Okay.    And did you have -- these six to eight

21     meltdowns -- do you recall how many there were each day?

22     Was there more on one day than another?

23         A.    The -- the second and the third day were -- I

24     think the second was the hardest.      The third one I

25     wasn't just pushing to -- to -- to do rides or anything.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                        Evidence Packet P.0646
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 43 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25708
                                November 13, 2019                          247

 1               THE WITNESS:     He was upset.

 2               MR. FELDMAN:

 3         Q.    Okay.     And did he end up having a meltdown?

 4         A.    Yes.    On -- on most occasions, yes.

 5         Q.    So would you say that he had multiple meltdowns

 6     on either the second or third day?

 7         A.    Yes.

 8               MR. SCANLON:     Objection.   Leading.

 9               MR. FELDMAN:

10         Q.    Okay.     All right.   Now Mr. Scanlon asked you

11     about the number of kiosks that were available to -- to

12     get the -- the DAS pass, right?

13         A.    Mm-hmm.

14         Q.    Okay.     And as far as you were aware, how many

15     locations were there in Disneyland?

16         A.    I -- I was -- I only recall having to go to --

17     to one.   I don't even recall that I was informed that I

18     could go back to the -- to the first one where I had got

19     the card to get a -- a next ride.

20         Q.    Okay.     All right.   And you've already testified

21     about the fast passes.      Were there any rides that you

22     weren't able to get fast passes for?

23         A.    Yeah.     The -- the ones that I tried, they were

24     just gone.

25         Q.    Okay.     Did -- did you -- when you went into the


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0647
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 44 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25709
                               November 13, 2019                         248

 1     park, you had a -- you had a -- a ticket of some sort,

 2     right?

 3         A.    Right.

 4         Q.    Okay.    And did you ever look at the -- the back

 5     of the ticket?

 6         A.    The fine print?

 7         Q.    Yeah, the fine print.

 8         A.    No.

 9         Q.    Okay.    So you -- you -- you recall seeing some

10     print on the back of it -- of the ticket, but you've

11     never actually --

12         A.    Read it?

13         Q.    Seen what -- what it says?

14         A.    No.

15         Q.    So you have no idea what it says?

16         A.    No.

17         Q.    Okay.    All right.   And did you have -- were you

18     expecting that -- that the other members of your party

19     were going to take care of your son or did you view that

20     as your responsibility?

21         A.    No, it was my responsibility.

22         Q.    Okay.    Would you like to be able to go back to

23     Disneyland for a visit with your son?

24         A.    I -- don't get me wrong.    We love Disney.    My

25     son loves Disney movies.    He scripts the movies.     He has


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0648
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 45 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25710
                                  November 13, 2019                         250

 1                 MR. SCANLON:

 2           Q.    You said that there were six to eight meltdowns

 3     at Disney.      Are you referring to the three days in

 4     November when you were there?

 5           A.    Yes.

 6           Q.    And given your prior testimony that at that

 7     time in his life, December or November of 2013, he would

 8     have that reaction; yelling, crying, aggression, or

 9     falling to the floor in nearly 100 percent of the

10     opportunities when he's denied access to preferred

11     items, six to eight times at Disney, with all the

12     opportunities he'd have for preferences there, is -- was

13     completely consistent with his life at that point,

14     right?

15                 You've already -- I already asked you about

16     that.      You said yes that was true.      At that time in his

17     life, that -- this finding was accurate in the STI

18     Consultants report.        Remember that?

19           A.    Yes.

20           Q.    Okay, so this wasn't out of the ordinary, was

21     it?

22           A.    No, it wasn't, but I could tell the difference

23     from a meltdown or a tantrum.        Because he's denied

24     something, then the frustration of not being able to

25     access something that he wants and needs to experience.


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                           Evidence Packet P.0649
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 46 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25711
                                 November 13, 2019                       251

 1         Q.     Well, he -- he wanted these opportunities.       It

 2     says "when he's denied access to preferred items" or

 3     required a transition away from preferred items, he said

 4     he would have this meltdown in 100 percent of the

 5     opportunities, right?

 6         A.     Right.

 7         Q.     That's what they found?

 8         A.     That's what they found, because ABA was fairly

 9     new.     They were beginning to treat ABA.

10         Q.     Right.     And that was the same time that you

11     went to Disneyland, wasn't it?

12         A.     Mm-hmm.

13         Q.     So -- so six to eight times in three days at a

14     park like Disneyland?

15         A.     No, his -- I don't believe his answer was for

16     the three days.       I think his -- I refer to the --

17         Q.     No.     The question was how many did he have in

18     your trip to Disneyland.      You said six to eight

19     meltdowns?

20         A.     Oh, well, I meant to say per day.

21         Q.     Well, but you said -- you didn't say per day?

22         A.     Okay.

23         Q.     But either way, it -- that was not out of the

24     ordinary, was it, at that time in his life?

25         A.     No.


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                        Evidence Packet P.0650
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 47 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25712
                                 November 13, 2019                       252

 1         Q.     Okay.    You also said that -- you mentioned a

 2     concept of waiting.       That your son doesn't understand

 3     the concept of waiting.       Well, that's one of the things

 4     you've worked on at -- and -- and that's one of the

 5     things you work on with ABA therapy, right?       That's one

 6     of the preferred things.       They want something right

 7     away, right?       Correct?

 8         A.     Correct.

 9         Q.     And you know that the reason they teach kids

10     with autism to not want everything right away is because

11     that's not how the world is going to be when they grow

12     up; they can't have everything right when they want it,

13     correct?

14         A.     Correct.

15         Q.     And so it's a very important principle of ABA

16     therapy, which your son has succeeded in, and you've

17     said that they learned to not think they can have

18     everything just because they want it, correct?

19         A.     Correct.

20         Q.     And so one of the things that you learned in

21     ABA therapy is that you can't have anything right when

22     you want it, and you have to wait for things sometimes,

23     right?

24         A.     Right.

25         Q.     Okay.     And he is -- he has progressed in that,


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                        Evidence Packet P.0651
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 48 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25713
                                November 13, 2019                          253

 1     right?   He's been -- he has improved in his ability to

 2     wait, hasn't he?

 3         A.    He has improved somewhat.       That doesn't mean

 4     that he doesn't show a meltdown or a behavior.

 5         Q.    Right.     But it can happen for anything that he

 6     is required to wait for, right?

 7         A.    Yes.

 8         Q.    Right.     And -- and in your house, he would have

 9     to wait to go to the bathroom sometimes, right?        Because

10     you had two bathrooms and nine people living there?

11         A.    Correct.

12         Q.    All right.     Okay.   And you said he doesn't

13     understand the concept of time, but you already

14     testified that he could read time and understood time.

15         A.    One thing is --

16         Q.    Right?

17               MR. FELDMAN:     Objection.    That misstates her --

18     her testimony.

19               MR. SCANLON:

20         Q.    Well, I understand that, you know, that he

21     wanted to do things right away.         But to say he doesn't

22     understand the concept of time; he understands a -- a

23     clock goes around.      He could tell the time, right?

24         A.    He could tell time.      He does not understand the

25     concept -- concept of waiting.


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                          Evidence Packet P.0652
Case 2:15-cv-05346-CJC-E Document 433-36 Filed 10/09/20 Page 49 of 49 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25714
                               November 13, 2019                         262

 1     STATE OF CALIFORNIA )
                           )
 2     COUNTY OF ALAMEDA   )

 3                I, TAMMY MOON, CSR No. 13184, Certified

 4     Shorthand Reporter, do hereby certify:

 5                That prior to being examined, the witness in

 6     the foregoing proceedings was by me duly sworn to

 7     testify to the truth, the whole truth, and nothing but

 8     the truth;

 9                That said proceedings were taken before me at

10     the time and place therein set forth and were taken down

11     by me in shorthand and thereafter transcribed into

12     typewriting under my direction and supervision;

13                I further certify that I am neither counsel

14     for, nor related to, any party to said proceedings, nor

15     in any way interested in the outcome thereof.

16                In witness whereof, I have hereunto subscribed

17     my name.

18                Dated:   19th of November, 2019

19

20

21

22                                      Tammy Moon, CSR No. 13184

23

24

25


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0653
